Judgment of the Supreme Court, New York County (Allen Murray Myers, J., at Sandoval hearing, jury trial, and sentence), rendered May 20, 1987, convicting defendant of two counts of robbery in the second degree and one count of attempted robbery in the second degree and sentencing him, as a persistent violent felony offender, to consecutive indeterminate terms of imprisonment of eight years to life for each of the robbery counts, to run concurrently with a term of six years to life for the attempted robbery count, unanimously affirmed.
Defendant, who was identified at lineups and at trial by the victims of two robberies and one attempted robbery, each *775committed with an imitation pistol, contends that the court erred in ruling, after a Sandoval hearing, that the prosecutor could impeach the defendant with the judgments of his six robbery convictions, and the underlying facts of one of the robberies. The prosecutor was prohibited from mentioning that two of the prior robberies involved defendant’s use of an imitation pistol. We have previously observed "that a defendant may specialize in one type of illegal activity * * * does not ipso facto shield such defendant from having prior convictions used to impeach his credibility. To hold otherwise defies common sense and, in effect, serves to make the criminal specialist a member of a chosen class, free from the burden of having his credibility impeached for prior convictions relating to his specialized field of endeavor”. People v Rahman, 62 AD2d 968, affd 46 NY2d 882.) Nor were an overwhelming number of convictions permitted for impeachment.
Defendant neither requested an alibi charge nor excepted to the charge as given. The issue is, accordingly, not preserved for review, and we see no basis for considering the issue in the interest of justice (People v Cheeley, 147 AD2d 917).
We have considered the other contentions raised by defendant and find them to be without merit.
Concur — Ross, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.